Appeal from an amended judgment of the Supreme -Court, Westchester County, dated October 15, 1968, against appellants, .the appeal being limited by appellants’ brief to the issues of the amounts of the verdicts in favor -of respondents. Amended judgment affirmed insofar as appealed from, with costs-. Ho opinion. Appeal from judgment of said court dated April 25, 1968 -dismissed, without costs. That judgment was superseded by the amended judgment, dated October 15, 1968. Christ, Acting P. J., Brennan, Hopkins, Munder and Kleinfeld, JJ., concur.